DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed on 02/07/2022.  In virtue of the amendment:
Claims 1, 2, 5-16 and 18-27 are pending in the instant application.
Claims 3, 4 and 17 are canceled.
Claims 9-14 are withdrawn from further consideration.
The references cited in the Information Disclosure Statement (IDS) filed on 02/28/2022 have been considered by the examiner.
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 02/07/2022, with respect to the rejection(s) of claim(s) 1, 2, 5-16 and 18-26 under 103, that the Office Action fails to teach or suggest that “the controller changes the state of the at least one of the plurality of light-emitters from light or blink to an off state when the body exits from the intersection”, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tauchi (U.S. Pub. 2011/0128139 A1), Kushi (U.S. Patent 8,362,922 B2) and Watanabe (U.S. Pub. 2007/0268118 A1).
Claims 9-14 should be canceled because they are withdrawn from further consideration as being directed to non-elected claims without traverse in response filed 02/10/2020.
This Office Action is made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

Claims 1, 2, 5-8, 15, 16, 18, 21, 22 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tauchi (U.S. Pub. 2011/0128139 A1) in view of Kushi (U.S. Patent 8,362,922 B2).
Regarding claim 1, Tauchi discloses a system (Figs. 2-3, 7-9 and 11-14) for detecting a surrounding condition relative to a body (e.g., detecting surrounding of vehicle A, Figs. 2-3, 7 and 11-14), the system comprising:
a plurality of light-emitters (lighting in display portions, Fig. 3, par [0036]),
a sensor (action determine 30 combined with signal in LAN 5, Fig. 2, par [0039]) configured to detect the surrounding condition (par [0041]); and
a controller (27, Fig. 2, par [0037]) configured to change a state of at least one of the plurality of the light-emitters (change the state of display 21, Figs. 2-3) when the sensor detects an object at an intersection (detected intersections as in Figs. 7-9 and 11-14, pars [0047]-[0048]),
wherein, when the object is present at a right side of the body, the controller changes the state of ones of the plurality of light-emitters positioned on the right side to light or blink (indicated by display portions E, F, I, J, Fig. 3, pars [0049]-[0051]);
wherein, when the object is present at a left side of the body, the controller changes the state of other ones of the plurality of light-emitters positioned on the left side to light or blink (indicated by display portions G, H, L, K, Fig. 3, pars [0049]-[0051]).
Tauchi does not explicitly teach the controller changes the state of the at least one of the plurality of light-emitters from light/blink to an off state when the body exits from the intersection.
However, as evidenced in Kushi, providing the controller (units 1&2, Figs. 1 and 3) changes the state of the at least one of the plurality of light-emitters from light/blink (light or blinking of LEDs, col. 5, lines 44-50) to an off state (“… the subject vehicle has passed through the intersection, the routine proceeds to step S18 where various stored data are cleared (initialized) …”, col. 10, lines 32-35, Fig. 3) when the body exits from the intersection (when the subject vehicle (Fig. 6) passed through the intersection, the units 1&2 clear the data in device 23, Figs. 1, 3 and 6, col. 5, lines 44-58, col. 10, lines 32-35) is well known in the art.
Therefore, it would have been obvious to one having skill in the art at the time of the invention was made to employ the lighting system of Tauchi with the controller changes the state of the at least one of the plurality of light-emitters from light/blink to an off state when the body moves from the intersection as taught by Kushi in order to allow the driver to perform the driving operation with the safe driving support information.
Regarding claim 15, Tauchi discloses a detector (Fig. 2) attachable to a vehicle (A) (Figs. 2, 3, 7-9 and 11-14), the detector comprising:
a sensor (action determine 30 combined with signal in LAN 5, Fig. 2, par [0039]) configured to detect the surrounding condition (par [0041]); and
a controller (27, Fig. 2, par [0037]) configured to change a state of at least one of a plurality of light-emitters (change the state of display 21, Fig. 2) when the sensor detects an object at an intersection (detected intersections as in Figs. 7-9 and 11-14, pars [0047]-[0048])
wherein the controller changes the state of at least one of the plurality of light-emitters to light or blink (indicated by display portions, Fig. 3, pars [0049]-[0051]).
Tauchi does not explicitly teach the controller changes the state of the at least one of the plurality of light-emitters from light/blink to an off state when the body exits from the intersection.
However, as evidenced in Kushi, providing the controller (units 1&2, Figs. 1 and 3) changes the state of the at least one of the plurality of light-emitters from light/blink (light or blinking of LEDs, col. 5, lines 44-50) to an off state (“… the subject vehicle has passed through the intersection, the routine proceeds to step S18 where various stored data are cleared (initialized) …”, col. 10, lines 32-35, Fig. 3) when the body exits from the intersection (when the subject vehicle (Fig. 6) passed through the intersection, the units 1&2 clear the data in device 23, Figs. 1, 3 and 6, col. 5, lines 44-58, col. 10, lines 32-35) is well known in the art.
Therefore, it would have been obvious to one having skill in the art at the time of the invention was made to employ the lighting system of Tauchi with the controller changes the state of the at least one of the plurality of light-emitters from light/blink to an off state when the body moves from the intersection as taught by Kushi in order to allow the driver to perform the driving operation with the safe driving support information.
Regarding claims 2 and 16, Tauchi/Kushi discloses the system wherein the controller (27) changes the state of the at least one of the plurality of light emitters positioned corresponding to a direction of the object (Figs. 7-9 and 11-14, pars [0049]-[0051]).
Regarding claim 5, Tauchi/Kushi discloses the system wherein the at least one of the plurality of the light-emitter is mounted on a dashboard/ceiling of the body (Fig. 3).
Regarding claim 6, Tauchi/Kushi discloses all of the limitations as claimed except the at least one of the plurality of the light-emitter is mounted on a ceiling of the body.
However, this limitation is not of the patentable merits since locating of the light indication in an area that would have held been obvious to one having skill in the art at the time of the invention was made as of the engineering design choice.
Accordingly, that would have been deemed obvious to one having skill in the art to employ the system of Tauchi/Kushi with the mounting of light-emitter on a ceiling of the body in order to provide additional cognitive association for the purpose of association by the driver between the indication and the event being indicated.
Regarding claims 7 and 18, Tauchi/Kushi discloses the system wherein the intersection comprises an entry from a first road (the road has vehicle A, Fig. 7) to a second road (the road has the STOP sign, Fig. 7) that is wider than the first road.
Regarding claim 8, Tauchi/Kushi discloses the system
wherein the controller (27) changes the state of a first one of the plurality of light emitters positioned at a first direction to light or blink when the object is positioned at the first direction (Figs. 7-9 and 11-14, pars [0049]-[0051]),
wherein, when the object moves to a second direction from the first direction, the controller changes the state of the first one of the plurality of light-emitters to an off sate and changes a state of second light emitter positioned at second direction to light or blink (visual indication is produced on either side of vehicle when objected is detected, (Figs. 7-9 and 11-14, pars [0049]-[0051]).
Regarding claims 21-22, Tauchi/Kushi discloses the system wherein the surround condition is forward condition (Figs. 3, 7, 11).
Regarding claim 27, Tauchi/Kushi discloses the system wherein the controller changes the state of the at least one of the plurality of light-emitters from light or blink to an off state in response to the body moves from the intersection (par [0143] as explained in claim 1 above).

Claims 19, 20 and 23-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tauchi/Kushi as applied above, in view of Watanabe (U.S. Pub. 2007/0268118 A1).
Regarding claims 19, 20 and 23-26, Tauchi/Kushi discloses all of the limitations as claimed except the sensor comprises a camera positioned on a front portion of the body and an image recognition processor which performs image recognition to image signals from the camera, so as to detect the object.
However, as evidenced by Watanabe, providing the sensor comprises a camera (1a) positioned on a front portion of the body (vehicle) and an image recognition processor (2a) which performs image recognition to image signals from the camera, so as to detect the object (Figs. 1-2) is well known in the art.
Therefore, it would have been obvious to one having skill in the art at the time of the invention was made to employ the system of Tauchi/Kushi with the front camera and the associated processor as taught by Watanabe in order to detect the object and perform the steps of processing the image captured from the camera.
Inquiry
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844